Citation Nr: 0947287	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  08-20 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The Veteran had active service from May 1985 to August 1985, 
from June 1986 to July 1986, and from October 1990 to May 
1991.  

The Veteran's appeal as to the issue listed above arose from 
a November 2006 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.  

In September 2009, the Veteran was afforded a videoconference 
hearing before F. Judge Flowers, who is the Veterans Law 
Judge rendering the determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).


FINDING OF FACT

The Veteran does not have hearing loss as the result of 
disease or injury that was present during his active military 
service.  


CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.385 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran argues that service connection is warranted for 
bilateral hearing loss.  He asserts that he has hearing loss 
due to exposure to loud noise during participation in combat, 
as well as in the course of his duties with an engineering 
unit, to include being in the proximity of explosions, and 
some service operating a radio.  See transcript of Veteran's 
September 2009 hearing.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, when "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  See 38 C.F.R. 
§ 3.303(d).  Service connection may also be granted for an 
organic disease of the nervous system, such as a 
sensorineural hearing loss, when manifested to a compensable 
degree within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309.  It is appropriate to consider high frequency 
sensorineural hearing loss an organic disease of the nervous 
system and, therefore, a presumptive disability.  See 
Memorandum, Characterization of High Frequency Sensorineural 
Hearing Loss, Under Secretary for Health, October 4, 1995.  

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less.  38 C.F.R. 
§ 3.385 (2009).  

The Veteran's service treatment reports do not show any 
relevant treatment.  An audiometric examination report, dated 
in April 1991, does not show that he had hearing loss as 
defined at 38 C.F.R. § 3.385.  This report notes that the 
Veteran was routinely exposed to hazardous noise, and that 
his hearing loss profile was "H1."  See Odiorne v. 
Principi, 3 Vet. App. 456, 457 (1992); [Observing that the 
"PULHES" profile reflects the overall physical and 
psychiatric condition of the veteran on a scale of 1 (high 
level of fitness) to 4 (a medical condition or physical 
defect which is below the level of medical fitness for 
retention in the military service).  The "H" reflects the 
state of the "hearing and ear")].  The only separation 
examination report of record is dated in April 1991.  It 
shows that his ears, and drums, were clinically evaluated as 
normal.  It includes audiometric results that are almost, but 
not completely, identical to the April 1991 results, and 
which do not show that he had hearing loss as defined at 38 
C.F.R. § 3.385.  In an associated "report of medical 
history," the Veteran denied having a history of hearing 
loss.  

As for the post-service medical evidence, it consists of VA 
and non-VA reports, dated between 1994 and 2009 (there is no 
nonservice medical evidence of record that is dated between 
the Veteran's first and second periods of active duty, or his 
second and third periods of active duty).  This evidence 
contains notations of hearing loss/hearing impairment that 
are dated no earlier than 2006.  A VA audiometric examination 
report, dated in May 2008, shows that the Veteran was not 
shown to have hearing loss as defined at 38 C.F.R. § 3.385.  
The report notes mild to moderately severe SNHL 
(sensorineural hearing loss) between 4,000 Hertz (Hz) and 
8,000 Hz, but that his hearing thresholds did not meet the 
criteria for disability under VA regulations.  An audiometric 
test result report from the Jenkins Memorial Center, dated in 
September 2009, contains only charted results.  The Board may 
not attempt to interpret these charted results in order to 
obtain decibel losses.  See 38 C.F.R. § 4.85 (2009) (only 
audiometry as specified by regulation may establish that he 
has a hearing loss disability for VA compensations purposes); 
see also Colvin v. Derwinski, 1 Vet. App. 171 (1991); Kelly 
v. Brown, 7 Vet. App. 471 (1995).  

The claims files include three lay statements, dated between 
October and November of 2006.  The Veteran's wife essentially 
asserts that the Veteran had difficulty hearing after active 
duty ending in 1991.  Another lay statement shows that the 
author asserts that he served with the Veteran in Saudi 
Arabia, that the Veteran had duty as a radio telephone 
operator at that time, and that he had to be removed from 
that position due to poor hearing.  A third lay statement 
shows that the author asserts that he served with the Veteran 
in Operation Desert Storm, that they served in areas near 
where heavy explosions occurred, and that the Veteran had 
hearing loss symptoms at that time.  

The Board has determined that the claim must be denied.  The 
Veteran's service medical reports do not show treatment for 
hearing loss symptoms, nor do they show that he had hearing 
loss in either ear as defined at 38 C.F.R. § 3.385.  
Therefore, a chronic condition is not shown during service.  
See 38 C.F.R. § 3.303.  As for the post-service medical 
evidence, under 38 U.S.C.A. §§ 1110 and 1131, an appellant 
must submit proof of a presently existing disability 
resulting from service in order to merit an award of 
compensation.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).  In this case, although there are a number of 
indications of hearing loss, there are no audiometric test 
results of record which show that the Veteran currently has 
hearing loss as defined at 38 C.F.R. § 3.385.  The Board 
further notes that even if it were to assume arguendo that 
hearing loss as defined at 38 C.F.R. § 3.385 was shown, that 
the earliest medical evidence of hearing loss in either ear 
would be dated no earlier than 2006 (i.e., complaints of 
hearing loss as noted in the August 2006 VA progress note).  
This is approximately 15 years after separation from the 
Veteran's most recent period of active duty service, and 
there is no record of treatment for hearing loss symptoms 
prior to this time.  This lengthy period without treatment is 
evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Furthermore, there is no competent evidence which links 
hearing loss to the Veteran's service.  In this regard, 
although the Veteran has indicated that he has hearing loss 
due to participation in combat, even assuming arguendo that 
participation in combat were established, the Court has held 
that 38 U.S.C.A. § 1154 does not alter the fundamental 
requirements of a diagnosis, and a medical nexus to service.  
See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine 
v. Brown, 9 Vet. App. 521 (1996).  Finally, there is no 
competent evidence to show that the Veteran had sensorineural 
hearing loss in either ear that was manifest to a compensable 
degree within one year of separation from service.  38 C.F.R. 
§§ 3.307, 3.309.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the claim must be denied.  

With respect to the Veteran's own contentions, and the lay 
statements, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Bostain v. West, 11 
Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

The issue on appeal is based on the contention that bilateral 
hearing loss was caused by service that ended in 1991.  In 
this case, the Veteran is competent to report that he 
perceived diminished hearing acuity.  However, the Veteran's 
service medical records do not show that he was treated for 
hearing loss symptoms, and he denied a history of such 
symptoms upon separation from his last period of active duty.  
There are no audiometric results to show that the Veteran had 
hearing loss, as defined at 38 C.F.R. § 3.385, in either ear 
during service, or at any time thereafter.  Only audiometry 
as specified by regulation may establish that he has a 
hearing loss disability for VA compensations purposes.  38 
C.F.R. § 4.85.  The Board further notes that the earliest 
post-service medical records of complaints of hearing loss 
are dated no earlier than 2006, which is about 15 years after 
his most recent period of active duty, and that there is no 
competent evidence of a nexus between hearing loss and the 
Veteran's service.  The Board therefore finds that the 
medical evidence outweighs the Veteran's contentions that he 
has bilateral hearing loss that is related to his service.  


II.  VCAA

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the Veteran dated in October 2006.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  See 
also Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).      

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  It 
appears that all known and available service treatment 
reports, and post-service records relevant to the issue on 
appeal have been obtained and are associated with the 
Veteran's claims files.  The RO has obtained the Veteran's VA 
and non-VA medical records.  The Veteran was afforded an 
examination, and as he was not found to have the claimed 
disability, and as the Board has determined that the claimed 
disability is not shown, an etiological opinion is not 
required.  See 38 C.F.R. § 3.159(c)(4), (d) (2009); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 327 
F. 3d 1339, 1341 (Fed. Cir. 2002).  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  








ORDER

The appeal is denied. 


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


